 Case 3:19-cv-01309-MK    Document 28       Filed 02/05/21   Page 1 of 1


Laura E. Krank
Attorney at Law: 220208
Law Offices of Rohlfing & Kalagian, LLP
211 East Ocean Boulevard, Suite 420
Long Beach, CA 90802
Tel.: (562) 437-7006
Fax: (562) 432-2935
E-mail: laura.krank@rksslaw.com
Joshua Pond, OSB # 104824
Gilroy Napoli Short Law Group, LLC
12755 SW 69th Avenue, Suite 200
Portland, OR 97223
Tel.: (503) 747-7198
Fax: (503) 747-2951
E-mail: jpond@gnslawgroup.com
Attorneys for Plaintiff
Deanna Suarez


                     UNITED STATES DISTRICT COURT
            WAYNE L. MORSE UNITED STATES COURTHOUSE

DEANNA SUAREZ,                          )   Case No.: 3:19-cv-01309-MK
                                        )
             Plaintiff,                 )   ORDER ON MOTION FOR
                                        )   ATTORNEY FEES PURSUANT TO
      vs.                               )   42 U.S.C. § 406(B)
                                        )
ANDREW SAUL,                            )
Commissioner of Social Security,        )
                                        )
             Defendant                  )
                                        )
                                        )

      The Court hereby awards to Laura E. Krank attorney fees pursuant to 42
U.S.C. § 406(b) in the amount of $20,360.00. The Court orders Laura E. Krank to
reimburse Deanna Suarez the amount of $6,446.00 for EAJA fees previously paid
by the Commissioner.
DATE: 2/5/2021
                          s/ Mustafa T. Kasubhai
                          THE HONORABLE MUSTAFA T. KASUBHAI
                          UNITED STATES MAGISTRATE JUDGE
                                        -1-
